Title: Thomas Jefferson to Madame de Tessé, 27 March 1811
From: Jefferson, Thomas
To: Tessé, Madame de


          
            Dear Madam
            Monticello Mar. 27. 1811.
          
          Since I had last the pleasure of writing to you, I have to acknolege the reciept of your favors of 1809. June 12. & Oct. 9. & 1810. March 24.   with the first came the seeds of the Paullinia or Koelreuteria, one of which has germinated, and is now growing. I cherish it with particular attentions, as it daily reminds me of the friendship with which you have honored me.  yours of Octob. 9. mentions the having sent some Marrons d’Inde (Aesculus hippocastanea) perhaps however Marrons cultivées (Castanea Sativa) which were what I had requested. these however got into the hands of some English pirate. I regret it the more as that delicious nut has never yet been introduced into the United States, & altho’ the nut itself, when planted, does not produce uniformly the same fruit, yet it is said to do it generally.  I should have had also to regret the print of our illustrious & much valued friend Humboldt, had not your goodness supplied another by Count Pahlen, which came safe to hand. when shall I have the opportunity of returning these kindnesses? in other words when will the ocean be freed from the piracies which have so long shut it up? nothing would give me so much pleasure as to prepare annually here a box of what we have acceptable to you. but the several unsuccessful efforts which I made at Washington, one only of which reached you, & that in bad condition, have deterred me from the attempt. the time however will I hope return when the restoration of peace & safe intercourse may enable me to give you these proofs of my wishes to contribute to your happiness, which will, in that way, become a part of mine also. I do not permit myself to decide that it is even impossible I should have the pleasure of seeing the scene of your new labours. I sometimes indulge the reverie, altho’ conscious that Europe entire, in it’s present state, would be a Bastile to me.  it would be soothed indeed by the pleasures of a renewed society with yourself, with messieurs de Tesse & de la Fayette, and some few others still left among the living.I lament, Madam, with you, the loss of mr Short’s services in the mission destined for him. I am certain it would have been for the benefit of our country, had he been continued. his amiable manners & conversation could not have failed to make him acceptable. but an unworthy intrigue defeated my wishes: for here also we are sometimes baffled by intrigue, and it is not every one among us, entrusted with the public concerns, who looks with a single eye to the public interest. should a general peace take place, and the ocean be once more placed under the safeguard of moral law, I hope my first information may be by the reciept of your commands, specifying what we possess here which would be acceptable to you. the execution of them will be a great gratification to me.  requesting your permission to place here my respects for M. de Tessé I pray you to accept the homage of my highest respect and attachment.
          
            Th:
            Jefferson
        